Citation Nr: 1526736	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  11-23 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia (CLL), to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Stacey-Rae Simcox, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1965 to May 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The Board notes that the Veteran was ably represented by the Stetson University College of Law Veterans Advocacy Clinic through law students Lindsey Brigham and Barbara Wood.  Their diligent and thorough work on behalf of the Veteran is a credit to themselves and to the Stetson University College of Law.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's duties serving in Thailand are reasonably shown to have placed him on the base perimeter where (and at a time when) herbicides were used, and he is shown to have thus been exposed to herbicides during military service.

2. The Veteran has a diagnosis of CLL, which is a disease listed as being associated with exposure to certain herbicide agents.


CONCLUSION OF LAW

Service connection for CLL is warranted.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303 , 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for a claimed disability, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including leukemia) may be service-connected on a presumptive basis if manifested to a compensable degree in a specific period of time postservice (one year for leukemia).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Section 1112 does not apply in this case, as the medical evidence does not show, and the Veteran does not contend, that the disability in question was diagnosed in service or within one year thereafter.

However, if a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more, the Veteran is entitled to a presumption of service connection for such disease even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  CLL is an enumerated disease.  

The Veteran's claim of service connection  is predicated on his alleged exposure to herbicides while serving in Thailand and during a stopover in Vietnam while traveling to Thailand.  As the Board finds below that the Veteran is reasonably shown to have been exposed to herbicides in the course of his service in Thailand, further discussion of other possible exposure to herbicides in Vietnam is not necessary.

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C (M21-1).  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  See Compensation and Pension Bulletin, May 2010.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id. 

The Veteran's DD 214 confirms that his military occupational specialty (MOS) was an electronic equipment and cryptographic systems repairman.  His service records confirm that he was stationed at U-Tapao in Thailand from May 1968 to May 1969.  He has submitted lay statements and testified during an April 2015 Board hearing that his duties and other experiences in Thailand took him to the perimeters of that Air Force base.  Specifically, the Veteran has relayed that although his main MOS was an electronic equipment and cryptographic systems repairman, there were occasions when "threatening conditions existed concerning the security of the air base," such that he would be "chosen to serve as an individual augmentee to support the Air Police."  See June 2011 statement from the Veteran.  The Veteran provided specific details regarding one such incident, which occurred on his 22nd birthday, and described how he and others were "transported to the base perimeter and stationed every 100 feet," where they remained for 12-14 hours.  Id.  The Boards finds no reason to question the Veteran's credibility with respect to this testimony, as the circumstances, conditions, and duties he described are consistent with service in Thailand during the Vietnam era.  Consequently, the Board concludes that the evidence regarding his alleged exposure to herbicides while stationed in Thailand is at least in equipoise.  Resolving reasonable doubt in his favor, as required under these circumstances (see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ), the Board finds that he is shown to have been exposed to herbicides in service..

The Veteran has a diagnosis of CLL and his exposure to herbicides is established. Consequently, he is entitled to service connection for this disability on a presumptive basis.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).


ORDER

Service connection for chronic lymphocytic leukemia is granted.



____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


